Citation Nr: 0406581	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating greater than 20 percent for post-
operative residuals of a right ankle osteochondritis 
dessicans-type fracture.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which granted an increased rating of 20 percent for right 
osteochondritis dissecans type fracture of the talus.  

In a December 2003 statement, the veteran's representative 
raised the issue of service connection for Hepatitis C.  As 
the matter is not before the Board at this time, it is 
referred to the RO for the appropriate action.  

The issues of an extraschedular rating and unemployability 
are REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDING OF FACT

The veteran's right ankle disability is manifested by 
degenerative joint disease, pain, limited motion and 
tenderness, comparable to severe foot injury.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for post-operative 
residuals of a right ankle osteochondritis dessicans-type 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5284, 5270 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran's 
claim was received on October 4, 2001.  On October 18, 2001, 
the RO issued a notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  As 
stated in the Introduction, the RO's determination was made 
in January 2002.  Clearly, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Therefore, proceeding to a decision 
on the appeal would not be prejudicial error to the veteran.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case, the 
letter contains all four elements.  

As stated, in an October 2001 letter, the RO advised the 
veteran of what the responsibilities of the VA and the 
veteran are in developing the record.  All four elements are 
present in this letter.  Furthermore, by way of the January 
2002 rating decision and the March 2003 Statement of the 
Case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The Statement of the Case 
included a complete recitation of 38 C.F.R. § 3.159.    

Regarding processing deadlines, the RO advised the veteran to 
send in any additional information or evidence in support of 
his claim on a certain date, approximately 60 days from the 
date of the letter.  The RO further advised the veteran that 
if no information and evidence had been received within that 
time, his claim would be decided based only on the evidence 
the RO had previously received and any VA examinations or 
medical opinions of record.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's VA treatment records were 
secured and the veteran was afforded examinations.  The 
veteran has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable Diagnostic 
Codes involving limitation of motion and the factors of 
DeLuca are for application.  

The service medical records document the veteran's right 
ankle injury and the diagnosis of postoperative 
osteochondritis dissecans-type fracture of the talus.  A 10 
percent rating was assigned, effective March 31, 1973.  The 
RO rated the disability under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273.  A residual scar and 
continuing symptoms of instability were noted on a VA 
examination in 1980.  During a visit in November 1999, the 
examiner noted probable degenerative joint disease with 
chondrolysis and an acute fracture was not found on the x-
ray.  

On October 4, 2001, VA received the veteran's claim alleging 
entitlement to an increased rating for a right ankle 
disability.  

At the time of a routine visit in December 2001, the examiner 
noted progressive degenerative joint disease of the right 
ankle, and that a steroid injection given back in 1999 had 
not provided any relief.  He had tried several nonsteroidal 
anti-inflammatory medication without success.  The condition 
caused the loss of several jobs.  

At a December 2001 VA examination, the veteran reported 
problems with severe discomfort with limping beginning in the 
afternoon and rated his pain at the end of the day as an 8 on 
a scale of 1 to 10.  He also noted the inability to maintain 
employment due to the ankle disability.  The veteran 
complained of chronic pain, stiffness, swelling, and 
weakness.  He was unable to walk up and down stairs or climb 
ladders.  He complained that weight bearing and prolonged 
standing aggravated his pain and discomfort.  The veteran 
indicated his inability to work on an uneven surface due to 
pain and loss of balance.  He had started taking pain 
medication, and indicated that the pain would occur in the 
lateral heel and ankle area.  There was tenderness to 
palpation.  X-rays revealed a normal right ankle and post-
traumatic change of a chronic nature about the left fibula.  
On examination, there was limited flexion and extension with 
pain to palpation and movement.  His gait was antalgic.  The 
veteran could not stand on the balls of his feet, the heel of 
the foot or crouch due to discomfort.  The examiner diagnosed 
degenerative joint disease with chondrolysis of the right 
ankle secondary to malunion of the ankle.  The examiner 
described the condition as progressive and debilitating, and 
limiting the veteran's ability to maintain employment and 
activity.  

On a visit in January 2002, the examiner determined that the 
ankle looked normal and that there was good range of motion 
in the ankle and subtalar joint.  There was no swelling, but 
tenderness over the ankle joint.  The examiner also noted the 
presence of a healed lateral scar.  X-rays were taken and the 
radiologist reported an impression of evidence of ligamentous 
instability, evidence of old trauma and no acute bony injury.  
The examiner commented that there was no explanation for the 
veteran's ankle pain and instability. 

By rating action of January 2002, the RO granted an increased 
rating of 20 percent, using the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The RO assigned an effective 
date of October 4, 2001.  

When the veteran underwent treatment for deep venous 
thrombosis in May 2002, his right ankle was also evaluated.  
It was noted that the limitations affected the veteran's 
ability to maintain employment, particularly since he had 
worked as a carpenter.  The examiner noted slight swelling of 
the anterolateral joint and that ankle motion was mildly 
limited.  The ankle was stable to varus stress and there was 
tenderness at the anterolateral joint.  X-rays were taken.  
One study revealed a normal right ankle.  The other revealed 
small inferior calcaneal spur and calcification in the 
cartilage in between the lateral portion of the talus and 
lateral malleolus.  On a visit in June 2002, it was noted 
that the veteran had been advised to limit prolonged standing 
and walking.  An examination in July 2002 was considered 
normal.  The ankle demonstrated a full range of motion.  The 
examination was negative for swelling and instability.  There 
was some anterior tenderness and full subtalar range of 
motion.  The examiner diagnosed loose body versus instability 
of the right ankle.  The veteran underwent magnetic resonance 
imaging (MRI) in September 2002, and the study was negative.  

On the most recent VA examination of January 2003, the 
veteran complained of an aching type of pain and increased 
pain with activity and prolonged standing.  At times, the 
pain radiates to the calf.  The veteran rated his pain as a 
10 on a scale of 1 to 10, and noted increases with changes in 
the weather.  He was taking hydrocodone and staying off of 
his feet to alleviate the pain.  In the past, he had used 
various braces and orthotics, with little success.  In 
addition to pain, he had been experiencing stiffness, 
swelling, instability, and fatigue.  He denied redness or 
heat.  He continued to have problems working as a carpenter 
due to physical limitations related to the ankle.  

The examiner did not see any redness or heat and noticed mild 
swelling of the lateral joint line.  There was tenderness to 
palpation of the lateral joint, heel and plantar aspect of 
the right foot.  The examiner noted that there were 
varicosities of the lower leg and ankle.  The right ankle 
demonstrated 15 degrees dorsiflexion, 30 degrees plantar 
flexion, 15 degrees eversion, and 20 degrees inversion.  
Anterior drawer and talar tilt demonstrated stability.  He 
was unable to raise up on his toes with the right foot, walk 
on his heel, or crouch due to the ankle discomfort.  His gait 
was slightly antalgic.  The examiner diagnosed degenerative 
joint disease with chondrolysis of the right ankle secondary 
to malunion of the ankle that occurred during service.  The 
examiner described the situation as progressive.  The 
examiner also found that the condition was debilitating and 
limited the veteran's ability to maintain job and activity.  

As stated above, the veteran's right ankle has been rated 
under Diagnostic Code 5273 and 5284.  Diagnostic Code 5273 
contemplates malunion of os calcis or astragalus, and a 
maximum rating of 20 percent is assigned when there is marked 
deformity.  Diagnostic Code 5284 contemplates foot injuries.  
Moderately severe foot injuries are assigned a 20 percent 
rating and severe foot injuries are rated 30 percent 
disabling.  In a note following Diagnostic Code 5284, it is 
indicated that actual loss of use of the foot is assigned a 
40 percent rating.  

If applying Diagnostic Code 5284, it is reasonable to find 
that the actual clinical findings of limited motion and 
tenderness are representative of a moderately severe foot 
injury.  However, in this case, it is evident that pain 
produces functional loss.  For example, on VA examinations in 
2001 and 2003, the veteran was unable to stand on the balls 
of his feet, crouch or stand on the heels of his feet due to 
discomfort.  It has also been established that the pain 
prohibits the veteran from prolonged walking, standing and 
other physical activities.  Overall, when factoring in the 
limitations due to pain, the disability picture is closer to 
that of a severe foot injury.  Therefore, there is a question 
as to which rating should apply.  38 C.F.R. § 4.7 (2003).  

Diagnostic Code 5284 does indicate that a 40 percent rating 
is warranted for an actual loss of the foot.  Although the 
Board has found limited function due to pain, and the 
clinical findings show limited motion and tenderness, actual 
loss of use of the foot has not been shown.  Furthermore, 
even though VA examiners noted that the disability is 
debilitating, progressive and interfered with the veteran's 
ability to work as a carpenter, they had not concluded that 
the degree of disability is comparable to an actual loss of 
the use of the foot.  Therefore, the 40 percent rating 
available for such loss will not be applied.  

The Board notes that degenerative joint disease has been 
diagnosed.  Diagnostic Code 5003 contemplates degenerative 
arthritis, and provides for the assignment of ratings based 
on limitation of the part affected.  In this case, Diagnostic 
Code 5270 that contemplates ankylosis of the ankle is the 
only one remaining that provides a rating greater than 30 
percent for limited ankle motion.  A maximum rating of 40 
percent is assigned for ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  Given the ranges of motion recorded in the 
medical examination and treatment reports in the claims file, 
as well as the more recent assessments regarding the degree 
of right ankle function and motion, the disability at issue 
does not involve ankylosis, and any limitation demonstrated 
has not been described as comparable to ankylosis.  
Therefore, Diagnostic Code 5270 will not be applied.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
evaluation of 30 percent.


ORDER

Entitlement to a 30 percent rating for post-operative 
residuals of a right ankle osteochondritis dessicans-type 
fracture has been established, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits.



REMAND

In his substantive appeal, the veteran referred to his 
inability to maintain employment due to the physical 
limitations associated with the right ankle, and specifically 
cited the provisions governing the assignment of 
extraschedular ratings and total ratings based on individual 
unemployability.  Also, as discussed in the above decision, 
medical examiners have described the veteran's disability as 
debilitating and limiting his ability to maintain employment.  

The veteran has one service-connected disability, the right 
ankle condition currently rated 30 percent disabling.  This 
evaluation does not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  Nevertheless, 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(b).  The Board does 
not have jurisdiction to authorize an extra-schedular rating 
or adjudicate the issue of a total rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, 
VA's General Counsel has held that the question of 
entitlement to a total rating based on individual 
unemployability is not inextricably intertwined with the 
question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The claim for a total disability 
rating based on individual 
unemployability should be submitted to 
the Director of the Compensation and 
Pension Service for extraschedular 
consideration in the manner prescribed in 
38 C.F.R. § 4.16(b).  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



